J-S57020-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                             Appellee

                        v.

    STEVEN JOSEPH PLATTS

                             Appellant                 No. 748 MDA 2019


         Appeal from the Judgment of Sentence Entered April 11, 2019
              In the Court of Common Pleas of Schuylkill County
               Criminal Division at No: CP-54-CR-0001120-2018


BEFORE: BOWES, STABILE, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                       FILED JANUARY 21, 2020

        Appellant, Steven Joseph Platts, appeals from the April 11, 2019

judgment of sentence imposing 4 to 23 months of incarceration for criminal

trespass and receipt of stolen property.1 We affirm.

        The charges against Appellant arose from a series of offenses at the

former St. Kieran’s Roman Catholic Church and an attached school in

Schuylkill County from April 10, 2008 to May 7, 2018. The church and school

are vacant and no longer in use. The record reflects that Appellant and his

friend John Stiles, who ran a junk removal business, were removing sections

of pews from the church and selling them on eBay.        On appeal, Appellant

argues the record does not support his trespass conviction because there was


____________________________________________


1    18 Pa.C.S.A. §§ 3503, 3925.
J-S57020-19


insufficient evidence as to who owned the church. Appellant also claims he

was entitled to believe that Stiles had permission to enter the church in

furtherance of his junk removal business. As to the receipt of stolen property

conviction, Appellant claims there is no evidence he knew the pews were

stolen.

      The Commonwealth filed an information on July 30, 2018 charging

Appellant with the aforementioned offenses and several others.             At the

conclusion of a February 15, 2019 trial, a jury found Appellant guilty of

trespass and receiving stolen property but not guilty of the remaining charges.

This timely appeal followed the trial court’s April 11, 2019 sentence. Appellant

challenges the sufficiency and weight of the evidence as to both of his

convictions.

      We review a challenge to the sufficiency of the evidence as follows:

             In reviewing sufficiency of evidence claims, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      the elements of the offense. Additionally, to sustain a conviction,
      the facts and circumstances which the Commonwealth must
      prove, must be such that every essential element of the crime is
      established beyond a reasonable doubt. Admittedly, guilt must be
      based on facts and conditions proved, and not on suspicion or
      surmise. Entirely circumstantial evidence is sufficient so long as
      the combination of the evidence links the accused to the crime
      beyond a reasonable doubt. Any doubts regarding a defendant’s
      guilt may be resolved by the fact-finder unless the evidence is so
      weak and inconclusive that as a matter of law no probability of
      fact may be drawn from the combined circumstances. The fact
      finder is free to believe all, part, or none of the evidence presented
      at trial.


                                      -2-
J-S57020-19


Commonwealth v. Moreno, 14 A.3d 133, 136 (Pa. Super. 2011) (citations

omitted), appeal denied, 44 A.3d 1161 (Pa. 2012).

      We will consider Appellant’s convictions in turn. Section 3503 of the

Pennsylvania Crimes Code, governing criminal trespass, provides in relevant

part as follows:

      (a) Buildings and occupied structures.--

            (1) A person commits an offense if, knowing that he is not
      licensed or privileged to do so, he:

                  (i) enters, gains entry by subterfuge or surreptitiously
            remains in any building or occupied structure or separately
            secured or occupied portion thereof; or

                 (ii) breaks into any building or occupied structure or
            separately secured or occupied portion thereof.

           (2) An offense under paragraph (1)(i) is a felony of the third
      degree, and an offense under paragraph (1)(ii) is a felony of the
      second degree.

            (3) As used in this subsection:

                  “Breaks into.” To gain entry by force, breaking,
            intimidation, unauthorized opening of locks, or through an
            opening not designed for human access.

18 Pa.C.S.A. § 3503(a).

      Appellant claims the evidence for his criminal trespass conviction is

insufficient because there was no evidence of ownership of the church, and

because he believed Stiles, who died prior to trial, had permission to enter the

church in furtherance of his junk removal business.       The record does not

support Appellant’s argument. The Commonwealth presented the testimony

of David Pedron, the realtor who sold the church to its current owner. Pedron

                                     -3-
J-S57020-19


identified the current owner, and he testified that the church was locked and

not open to the public. N.T. Trial, 2/15/19, at 31-33. Corporal Peter Mohn of

the Pennsylvania State Police testified that the church had a broken window

and a door that had been tampered with, although both could have been

related to prior incidents. Id. at 54, 64. Officer Gerard Daley testified that

Appellant initially denied involvement, but then turned himself in and

confessed to the crimes. Id. at 97. Officer Daley read Appellant’s confession

into the record. Id. at 98-99. In that confession, Appellant admitted to being

inside of the church 13 times cutting and removing pews. Id. In his trial

testimony, Appellant denied that he was ever inside the church. Id. at 155.

The Commonwealth also introduced video footage of Appellant buying a pry

bar at Walmart. Id. at 45, 78. The UPC on the pry bar Appellant purchased

matched the UPC on pry bar packaging found at the church. Id. at 71-72.

Markings on a broken door at the church were consistent with pry bar damage.

Id. at 54, 58. And while the record indicates that the church had been broken

into on several prior occasions, the record also reflects that the damage from

prior break-ins had been repaired. Id. at 33-34, 39.

      Thus, Pedron’s testimony confirms that neither Stiles nor Appellant had

permission to enter the church. The record, read in a light most favorable to

the Commonwealth, supports an inference that Appellant broke in to the

church using a pry bar.       Furthermore, the jury was entitled to credit

Appellant’s confession and discredit the exculpatory testimony he gave at trial.


                                     -4-
J-S57020-19


      Appellant also claims the evidence of trespass is insufficient because the

owner of the church did not testify, and because no deed was produced.

Appellant cites no law in support of his claim that the Commonwealth was

required to offer a deed or the testimony of the owner. The record reflects

that the owner of the church is elderly and living in New York City. Id. at 32.

Thus, the Commonwealth chose not to have him travel to testify.            In any

event, Appellant fails to explain why the evidence of the break-in and the

evidence of his guilty mind apparent from his conflicting confession and

testimony, is not sufficient to establish his lack of license or privilege to enter

the church. For all of the foregoing reasons, we conclude the Commonwealth

produced sufficient evidence to sustain the conviction for criminal trespass.

      Next, Appellant claims the Commonwealth produced insufficient

evidence in support of his conviction for receiving stolen property.

            (a) Offense defined.--A person is guilty of theft if he
      intentionally receives, retains, or disposes of movable property of
      another knowing that it has been stolen, or believing that it has
      probably been stolen, unless the property is received, retained, or
      disposed with intent to restore it to the owner.

            (b) Definition.--As used in this section the word
      “receiving” means acquiring possession, control or title, or lending
      on the security of the property.

18 Pa.C.S.A. § 3925. Appellant claims he believed Stiles was authorized to

enter the church to remove the pews in furtherance of his junk removal

business, and that Appellant merely sold the pews on eBay without ever




                                       -5-
J-S57020-19


having entered the church. In other words, Appellant claims he did not know

the pews were stolen or have any reason to believe they were probably stolen.

      As we have already explained, Appellant gave varying accounts of his

actions, and the jury was entitled to believe his confession, wherein he stated

that he participated in removing the pews from the church.        Further, the

record, read in a light most favorable to the Commonwealth, supports an

inference that the church was broken into, and that a pry bar Appellant

purchased was used in the break-in. For these reasons, we conclude that

sufficient evidence supports a finding that Appellant knew the church pews

were stolen.

      Appellant also purports to challenge the weight of the evidence in

support of both convictions. Rule 607 of the Pennsylvania Rules of Criminal

Procedure requires a defendant to raise a weight of the evidence claim in a

motion for a new trial on the record, either before, during, or after

sentence.      Pa.R.Crim.P. 607(A).   Failure to do so constitutes waiver.

Commonwealth v. Gillard, 850 A.2d 1273, 1277 (Pa. Super. 2004), appeal

denied, 863 A.2d 1143 (Pa. 2004).        At the sentencing hearing, prior to

imposition of sentence, Appellant moved for judgment of acquittal.        N.T.

Sentencing, 4/11/19, at 2. He did not move for a new trial. Because Appellant

never moved for a new trial as required under Rule 607, he has waived his

weight of the evidence challenges.

      For all of the foregoing reasons, we affirm the judgment of sentence.


                                      -6-
J-S57020-19


     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/2020




                                 -7-